Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 3 and 5 are rejected under nonstatutory double patenting with regards to patent number 10627483 because the differences between the claims in the patent and the claims in the application were merely a result in a misprint from application number 15371754 to patent 10627483.
A phone call placed to request a submission of a terminal disclaimer to overcome a nonstatutory double patent rejection was not returned.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10627483. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10627483 claims (claim 1) a circuit comprising: a port adapted to be coupled to a receiver and configured to receive chirps; a processor coupled to the port and configured to: estimate a phase shift in a virtual array vector S of signals based on the chirps received by the port; correct the phases of each element of virtual array vector S using a phase shift to generate a corrected virtual array vector Sc; perform a Fourier transform on the corrected virtual array vector Sc to generate a corrected virtual array spectrum; and analyze the corrected virtual array spectrum to detect a signature that indicates that an object corresponding to the detected signature has an absolute velocity greater than a maximum velocity (claim 1), (claim 2) the processor is further configured to correct the corrected virtual array vector Sc using a phase error vector corresponding to the detected signature and perform a second Fourier transform on a resulting matrix to determine if the signature is removed from the resulting matrix (claim 2), est = where Tc is a chirp period and  is a wavelength of the chirps and Vtrue = vest +2Vmax (if vest< 0) or Vtrue = vest -2 Vtrue (if Vest > 0), where Vtrue is the correct velocity and Vmax is determined by the formula for Vmax (claim 3), (claim 4) the processor further determines if the signature is caused by multiple objects by analyzing Sc (claim 4) (claim 5) a method comprising: receiving, by a receiver, chirps; estimating a phase shift in a virtual array vector S of signals based on the received chirps; correcting phases of each element of virtual array vector S using the phase shift to generate a corrected virtual array vector Sc; performing a Fourier transform on the corrected virtual array vector Sc to generate a corrected virtual array spectrum; and analyzing the corrected virtual array spectrum to detect a signature that indicates that an object corresponding to the detected signature has an absolute velocity greater than a maximum velocity (claim 5), (claim 6) correcting the corrected virtual array vector Sc using a phase error vector corresponding to the detected signature and performing a second Fourier transform on a resulting matrix to determine if the signature is removed from the resulting matrix (claim 6), (claim 7) determining a velocity of the object by using formulas vest = where Tc is a chirp period and  is a wavelength of the chirps and Vtrue = vest +2Vmax (if vest< 0) or Vtrue = vest -2 Vtrue (if Vest > 0), where Vtrue is the correct velocity and Vmax is determined by the formula for Vmax (claim 7), (claim 8) determining if the signature is caused by multiple objects by analyzing Sc (claim 8), (claim 9) a radar system comprising: a receiver configured to receive chirps; a processor coupled to the receiver and configured to: estimate a phase shift in a virtual array vector S of signals based on the received chirps; correct the phases of each element of virtual array vector S using the phase shift to generate a corrected virtual array vector Sc; perform a Fourier transform on the corrected virtual array vector Sc to generate a corrected virtual array spectrum; and analyze the corrected virtual array spectrum to detect a signature that indicates that an object corresponding to the detected signature has an absolute velocity greater than a est = where Tc is a chirp period and  is a wavelength of the chirps and Vtrue = vest +2Vmax (if vest< 0) or Vtrue = vest -2 Vtrue (if Vest > 0), where Vtrue is the correct velocity and Vmax is determined by the formula for Vmax (claim 12), (claim 13) the processor is further configured to determine if the signature is caused by multiple objects by analyzing Sc (claim 13).
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Vacanti (US 20150084808) does not teach nor make obvious (claim 1, 5, and 9) analyze the corrected virtual array spectrum to detect a signature that indicates that the object has an absolute velocity greater than a maximum velocity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection. The applicant has overcome the statutory double patenting rejection by amending the claims but the claims are still subject to a nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648                                                                                                                                                                                            .